Citation Nr: 0804224	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder. 
 
2.  Entitlement to service connection for erectile 
dysfunction. 
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for sensory neuropathy of the right calf. 
 
4.  Entitlement to an increased rating for lumbar spine 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Muskogee, Oklahoma that denied 
service connection for a chronic sleep disorder, and erectile 
dysfunction, as well as an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine.  

Service connection was granted for sensory neuropathy of the 
right calf, rated 10 percent disabling.  The veteran appeals 
for a higher initial disability evaluation.  Therefore, 
analysis of this issue requires consideration of the rating 
to be assigned effective from the date of award of service 
connection. See Fenderson v. West, 12 Vet. App. 119 (1999).  

Following review of the record, the issues of entitlement to 
service connection for erectile dysfunction, and ratings in 
excess of 10 percent for right calf and low back disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no diagnosis of a primary sleep disorder in the 
clinical record.  




CONCLUSION OF LAW

A chronic primary sleep disorder was not incurred in or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 5102-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has a chronic sleep disorder 
for which service connection should be granted.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for a chronic sleep 
disorder has been accomplished.  As evidenced by the 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in October 2004, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claim.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant was also notified regarding the criteria for rating 
a disability, or for an effective date should service 
connection be granted in a letter dated in May 2006. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
neither a rating issue nor an effective date question is now 
before the Board. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for a sleep 
disorder.  However, for reasons cited below, the Board finds 
that further assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to this issue on appeal. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual background and legal analysis

The veteran's service medical records do not refer to any 
problems sleeping or a sleep disorder.  The post service 
record is completely silent in this regard until a 
psychiatric examination for the VA in September 2003.  At 
that time, the appellant complained of fitful sleep and 
insomnia on a regular basis.  A diagnosis of PTSD was 
rendered.  On VA psychiatric evaluation in June 2004, 
insomnia was noted.  No diagnosis of a sleep disorder was 
made at that time.  

The Board points out in this instance that no physician of 
record has opined that the veteran currently has a primary 
sleep pathology or diagnosis.  In this regard, the Board 
points out that service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In the absence of evidence of the claimed 
disability, the weight of the evidence is against the claim. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. at 143.  The Board would 
also point out that as a layperson, the appellant alone 
cannot support the claim on the basis of his assertions alone 
as he is not competent to provide a probative opinion on a 
medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Therefore, service connection for a chronic primary sleep 
disorder must be denied.


ORDER

Service connection for a chronic primary sleep disorder is 
denied.


REMAND

The veteran asserts that he has erectile dysfunction that is 
secondary to PTSD for which service connection should be 
granted.  VA outpatient clinical records dated in 2004 
reflect that he was prescribed medication in this regard.  

The Board points that a 70 percent disability rating is in 
effect for PTSD that is reflective of substantial psychiatric 
difficulty.  The appellant is also service-connected for 
disabilities that lumbar spine disability as well as 
neuropathy of the right leg.  The record reflects that he has 
never had a VA compensation examination for erectile 
dysfunction.  Consequently, the Board does not have the 
requisite information to grant or deny service connection for 
such.  It is well established that the VA adjudicator is not 
free to substitute his own judgment for that of an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
Board is prohibited from making conclusions based on its own 
medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 
(1991)).  Therefore, the appellant should be afforded a 
special urology examination, to include a medical opinion as 
to whether or not a service-connected disability is 
implicated in the development of erectile dysfunction.  

A VCAA letter should be sent to the appellant regarding 
service connection for erectile dysfunction on a secondary 
basis.  

The veteran also contends that the symptoms associated with 
his service connected right calf sensory loss are more 
severely disabling that currently rated and warrant higher 
ratings.  It is averred that he suffers from incomplete 
paralysis that is at least moderately severe and should be 
evaluated as 40 percent disabling.  The veteran also asserts 
that he has significant back pain on movement and is unable 
to engage in many activities as a result thereof.  Review of 
the record discloses that he was most recently evaluated for 
VA compensation purposes in November 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran indicates that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity).  The Court has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the Board is 
of the opinion that a VA examination should be scheduled to 
determine the current extent of symptomatology associated 
with the service-connected right calf and low back disorders.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board would also point out that the record indicates that 
the veteran appears to receive VA outpatient treatment for 
various complaints and disorders, including service-connected 
disabilities.  The most recent records date through October 
8, 2004.  The claims folder thus indicates that relevant 
evidence in support of the veteran's claims may exist or 
could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA patient treatment records dating from 
March 9, 2004 should be requested and associated with the 
file.

Additionally, in correspondence dated in August 2004, the 
veteran related that he had received treatment from several 
neurologists for right lower leg disability.  He should 
therefore be contacted by letter and asked to provide 
authorization to request such records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letters in October 2004.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of service 
connection for erectile 
dysfunction on a secondary basis.

2.  The veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him for low back, and 
right lower extremity disorders 
and erectile dysfunction.  He 
should be requested to complete 
and return the appropriate release 
forms so that VA can obtain any 
identified evidence, if not 
already of record.

3.  VA outpatient clinical records 
dating from March 9, 2004 should 
be requested and associated with 
the claims folder.

4.  After the foregoing 
development has been completed, 
the veteran should be scheduled 
for VA orthopedic and neurological 
examinations, to include a 
functional capacity evaluation, 
for purposes of assessing the 
severity of his service-connected 
low back and right calf nerve 
disabilities.  The claims folder 
and a copy of this remand should 
be provided to the examiners in 
connection with the examinations.  
Each examiner must indicate 
whether or not the claims folder 
was reviewed.  All indicated tests 
and studies deemed necessary 
should be conducted and clinical 
findings should be reported in 
detail.

A. After examining the veteran, 
the neurology examiner should 
offer an opinion as to whether the 
veteran has any objectively 
identifiable neurologic 
manifestations associated with his 
right calf disorder.  If objective 
neurologic manifestations are 
present, the examiner should 
identify the precise nerve or 
nerves affected or seemingly 
affected; indicate whether the 
impairment is best characterized 
as neuritis, neuralgia, or 
paralysis; describe the severity 
of the neurologic symptoms (i.e., 
whether any noted neuritis, 
neuralgia, or incomplete paralysis 
is mild, moderate, or severe); and 
indicate whether the identified 
neurologic impairment is 
manifested by symptoms such as 
loss of reflexes, muscle atrophy, 
sensory disturbances, and/or pain.  

B. The orthopedic examiner should 
fully describe any functional 
deficits associated with the 
service-connected low back 
disability.  The examiner should 
indicate whether the veteran 
exhibits muscle spasms or guarding 
and, if so, whether muscle spasms 
occur on extreme forward bending 
and whether the muscle spasms 
and/or guarding are severe enough 
to result in an abnormal gait or 
abnormal spine contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis; whether there 
is any listing of the spine, a 
positive Goldthwaite's sign, or 
evidence of osteoarthritic changes 
or narrowing of joint spaces; and 
whether there is any abnormal 
mobility on forced motion.  The 
examiner should also elicit the 
veteran's low back range of 
motion.  If there is clinical 
evidence of pain on any motion, 
the examiner should indicate the 
point at which pain begins.  After 
reviewing the veteran's complaints 
and medical history, the examiner 
should render an opinion, based 
upon his or her best medical 
judgment, as to the extent to 
which the veteran experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, and 
should portray these factors in 
terms of additional loss in range 
of motion (beyond that which is 
demonstrated clinically).

A complete rationale for all 
opinions should be provided.

5.  The veteran should afforded a 
special VA urology examination to 
determine whether or not erectile 
dysfunction has been caused or 
aggravated by service-connected 
disabilities that include PTSD, 
right calf neuropathy and/or a 
lumbar spine disorder.  The claims 
folder must be reviewed prior to 
examination and this should be 
noted.  All indicated studies 
should be performed and clinical 
manifestations should be reported 
in detail.  After a thorough 
physical examination, the examiner 
should provide opinions as to a) 
whether it is at least as likely 
as not (fifty percent probability 
or better) that the veteran's 
erectile dysfunction is secondary 
to PTSD, or low back or right calf 
neuropathy and b) whether it is at 
least as likely as not that the 
veteran's erectile dysfunction has 
been made clinically worse by 
service-connected disability.  . 
If aggravation is found, the 
examiner should offer an 
assessment of the extent of 
additional disability resulting 
from the aggravation by service-
connected left knee disability.  A 
complete rationale for the opinion 
should be provided.  

6.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2006).  If he fails to appear for 
the examinations, this fact should 
be noted in the claims folder.

7.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


